DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note that Applicant has not submitted copies of the foreign references and non-patent literature.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the text in figure 1 is illegible/blurred. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 9, and 17 are objected to because of the following informalities:  
In claim 1, line 9, “one or more deterring member” should be –one or more deterring members--.
In claim 1, line 13, “bringing about substantial cognizance or subduing completely, said user in near real-time” should be –bringing about substantial cognizance in said user or subduing completely, said user, in near real time--.
In claim 7, line 1, “electrodermal graph” should be –electrodermograph--.
In claim 9, line 4, “A sensor” should be –a sensor--.
In claim 17, line 6, “said body signals” should be –one or more body signals--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more deterring members” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In claim 9, “one or more deterring members … to deliver at least one deterrent directed at said user” is described on pages 12-15 and 17 and shown in figure 10 discloses what the members are. 
In claim 17, “first means…for wearing a behavioral treatment device by a user” is described on pages 8-9 (housing (12) or frame with locking mechanisms or straps); 
“second means…for acquiring one or more body signals of said user” is described on page 7 (sensors - 101); 
“third means…for administering one or more adjustable stimuli” is described on pages 12-15 and 17 and shown in figure 10 discloses what the members are. 

The one or more deterring means is described on pages 12-15 and 17 and shown in figure 10. The means is an actuator connected to the microcontroller where the actuator administers one or more elements including conducted electricity, kinetic blunt force trauma, restraint cords, chemical irritants, tranquilizing drugs, incapacitant materials, emetic compounds, optical blinding elements, electromagnetic radiation, malodorant molecules, or amplified sound waves.

The second means as noted on page 7 encompass sensors for detection of blood pressure, heart rate, body temperature, respiratory rate, perspiration volume, or muscle tension.

The third means are described on pages 12-15 and 17 and shown in figure 10. The means include a blunt shrapnel explosive, net entrapment projector, light-emitting diode (LED) incapacitator, vesicant dripper, sensory-disorienting munition, anesthetic gas mask, electroshock contact, lachrymatory spray canister, paralytic needle, tacky propellant hose, emetic patch, directed radiation laser, electromagnetic radiation gun, malodorant fogger, or sound pressure amplifier. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wearing means”, “detecting means”, and “preventing means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a detecting means that uses sensors for detection of blood pressure, heart rate, body temperature, respiratory rate, perspiration volume, or muscle tension, does not reasonably provide enablement for detection of brain states such as EEG.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claim is directed to a device that manages emotional outbursts. The limitation in question is the detecting means that sense the physiological parameters of the user. This limitation encompasses all sensor types that can convey physiological parameters. Applicant has only provided examples and guidance for sensors for detection of blood pressure, heart rate, body temperature, respiratory rate, perspiration volume, or muscle tension. One of ordinary skill in the art would have to perform undue experimentation with the other sensor types to be able to make the claimed invention. Thus, one or ordinary skill in the art would have to perform undue experimentation to make and use the claimed invention commensurate with the scope of the claim.
Claims 2-8 inherit the deficiencies of claim 1 and are likewise rejected.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 states that the housing is surgically implanted in the user. However, there is no mention in the specification about the wearable being surgically implanted.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 states that the housing is bound to the user with handcuffs. However, there is no mention in the specification of handcuffs in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said wearable means” in line 5, "the physiological parameters" in line 6 and “the current anger status” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “configured to release” in line 9. It is not clear if this limitation is meant to part of the “preventing means” or the “detecting means”. Note that amending “detecting means” to –detecting means, being-- in line 8 would better clarify the claim. 
Claim 1 recites  “using non-fatal physical punishment” in line 12. It is not clear what this limitation entails as the idea of what constitutes “punishment” from person to person. It is also not clear if this is an attempt to positively recite the punishment which makes the claim unclear.
Claim 1 recites the limitation “substantial cognizance” in line 13. It is not clear what one would consider as “substantial cognizance”.
Claim 1 recites the limitation “in near real-time” in line 13. It is not clear what the term “near” is meant to encompass which makes the claim unclear.
Claim 1 appears to be missing a component. Based on Applicant’s specification, a microcontroller is present in every embodiment to control the preventing means based on the sensed parameters. 
Claims 2-8 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation "said first means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is unclear as it appears to make the “means” a method step. It is not clear what this is supposed to be.
Due to the 112 issues in claim 2, it is not clear if the “user interface to attach or remove said wearable…system” is part of the claimed system. 
Claim 3 recites the limitation "said second means" and “the blood pressure” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said second means" and “the heart rate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said second means" and “the body temperature” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said second means" and “the respiratory rate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said second means" and “the perspiration volume” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “electrodermal graph” in line 1. This is unclear as it cannot be determined how a graph measures perspiration volume. This should probably be –electrodermograph--.
Claim 8 recites the limitation "said second means" and “the muscle tension” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the epidermis" in line 2, “said user contacting said article” in lines 5-6, and “said user attached to said article” in lines 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “at least one deterrent” in line 11. It is not clear if this is a new instance or refers to the “at least one deterrent” mentioned in line 7.
Claim 9 is missing parts starting in the last line of the claim. It is not clear what is being claimed. 

Claims 10-16 inherit the deficiencies of claim 9 and are likewise rejected.
Claims 10-15 are unclear. It is not clear if the limitations are intended use recitations or recite components that are supposed to be part of the wearable housing.
Claim 16 recites the limitation “said deterring member” in line 1. It is not clear which deterring member is being referenced as claim 9, line 7 recites “one or more deterring members”.
Claim 16 recites the limitation “malodorant molecules” in line 4. It is not clear what is encompassed by the term malodorant because some scents that are considered bad by some are liked by others. 
Claim 16 recites the limitation “blunt force trauma” in line 2. It is not clear how this limitation can be constituted as a physical “element” as claimed.
Claim 16 recites the limitation “incapacitant materials” in line 3. It is not clear what constitutes/are considered as “incapacitant materials”.  

Claim 17 recites limitation term “substantial surroundings” in line 8. Usage of the term “substantial” renders the claim unclear because it cannot be determined what degree the term is meant to encompass.
Claim 17 appears to be missing a component. Based on Applicant’s specification, a microcontroller is present in every embodiment to control the preventing means based on the sensed parameters. 
Claims 18-20 inherit the deficiencies of claim 17 and are likewise rejected.
Claim 18 states that the first means is a at least one restraining system. This is unclear because there is no mention in the specification of a restraining system as one of the embodiments of the housing or frames with locking mechanisms, which is what the first means in claim 17 is being interpreted to be. 
Claim 18 recites the limitation “one other object” in line 2. This is unclear because this would require an object that is not mentioned in the preceding claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 recites the limitations “said user contacting said article” in lines 5-6, “said user attached to said article” in line 8 and “whereby said at least one deterring member will automatically and preemptively interrupt said user attached to said article” in lines 9-10.
Claims 10-15 make positive recitations to a human organism. These are “is secured to said user” in claim 10, “is attached to said user” in claim 11, “is surgically implanted in said user” in claim 12, “is connected to said user” in claim 13, “is fastened to said user” in claim 14, and “is bound to said user” in claim 15. 
These limitations should be amended using “configured to” or “adapted to” language. For example –is configured to be secured to said user—would be the amendment to fix the 101 issue for claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0340270 (Ganesh).
In regards to claim 1, Ganesh discloses devices and methods used to predict, report, and prevent episodes of emotional and physical responses (title and abstract). Figures 1-9 and paragraphs 28-50 describe the device system. The device system includes the following components:
	wearing means (garment, not shown), including a wearable housing having a predetermined rectangular shape and incorporating one or more locking mechanisms, to connect said wearable and autonomous emotional outburst management device system to a user (Figures 1-5, paragraphs 28-30, and claim 2 show the devices being embedded on a garment/harness (not labeled/shown) and are fastened to the body of the patient. The housing of the sensors (103) and therapy units (104) are rectangular and are either sewn into the garment or temporarily attached (the locking mechanism) thus making the housing wearable);
	detecting means, including one or more sensors housed within said wearing means configured to monitor one or more indicators sensing the physiological parameters of said user (element 103 is embedded in the garment and include accelerometers to detect restlessnesss, galvanic skin response sensors to detect perspiration levels, pulse oximetry sensors for detection of breathing patterns; and flex resistors to detect muscle tension ; paragraphs 28-34), and
	preventing means, including at least one sense depriving member contiguous with said detecting means configured to release one or more deterring member having predetermined parameters (element 104 is embedded in the garment with element 103 which makes it contiguous with the detecting means; paragraph 31 and 42 – ultrasonic therapy devices, micromotors for haptic feedback, speakers, and compression vests release/activate something to provide the physical stimuli that have predetermined parameters).

Due to the 112 issues of the claim, the stimuli provided by Ganesh can be considered as being configured to cause substantially instant cessation of intermittent explosive disorder (IED) episodes and also makes the device prevent intermittent explosive disorder from manifesting by using non-fatal physical punishment to bring about substantial cognizance in the user in near real-time.
Additionally, the clauses “thereby communicating the current anger status of said user” and “whereby said wearable…from manifesting” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 2, Ganesh discloses the limitations of claim 1.  Due to the 112 issues of the claim, the limitation reading like a step, and no additional structure being positively claimed, Ganesh would read on the limitations of the claim.
In regards to claims 3, 4, and 6, Ganesh discloses the limitations of claim 1. The claims attempt to further define a term that is not present in the preceding claim. Due to the indefinite nature of the claims, Ganesh would read on the limitations of the claims.
In regards to claims 5, 7, and 8, Ganesh discloses the limitations of claim 1. The claims attempt to further define a term that is not present in the preceding claim. Due to the indefinite nature of the claims, Ganesh would read on the limitations of the claims. 
Alternatively, if the second means is meant to the detecting means, Ganesh shows the sensor system can be accelerometers, electrodermal skin conductivity sensors (which imply the presence of electrodermal graphs/galvanic skin response graphs), and temperature sensors, which would meet the limitations of the claims.   

In regards to claims 9 and 16, Ganesh discloses devices and methods used to predict, report, and prevent episodes of emotional and physical responses (title and abstract). Figures 1-9 and paragraphs 28-50 describe the device system. The device system includes the following components:
	a wearable housing to attach said article to the epidermis of a user (Figures 1-5, paragraphs 28-30, and claim 2 show the devices being embedded on a garment/harness (not labeled/shown) and are fastened to the body of the patient. The housing of the sensors (103) and therapy units (104) are rectangular and are either sewn into the garment or temporarily attached (the locking mechanism) thus making the housing wearable);
	a microcontroller (controller (101) has a microprocessor/microcontroller (410)) housed in said wearable housing configured to process input and output operations of said article (paragraph 38);
	a sensor array (103) connected to said microcontroller (paragraph 38; see figure 7) configured to acquire one or more analytes of said user contacting said article (paragraphs 28-31); and
	one or more deterring members (104) connected to said microcontroller (see figure 7) to deliver at least one deterrent directed at said user attached to said article (paragraph 31; Therapy device includes speakers, earphones, and headphones. These would be considered as actuators that can administer amplified sound waves).
In regards to the whereby clause due to the missing text of the claim Ganesh would be considered sufficient to meet the limitations of the claim.
In regards to claims 10-15 due to the 112 issues of the claims, the limitations are being interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, Ganesh meets the limitations of the claims.

In regards to claims 17-20, Ganesh discloses devices and methods used to predict, report, and prevent episodes of emotional and physical responses (title and abstract). Figures 1-9 and paragraphs 28-50 describe and show the device system being provided to a user. The device system includes the following components:
	providing first means (Figures 1-5, paragraphs 28-30, and claim 2 show the devices being embedded on a garment/harness (not labeled/shown) and are fastened to the body of the patient. The housing of the sensors (103) and therapy units (104) are rectangular and are either sewn into the garment or temporarily attached (the locking mechanism) thus making the housing wearable), for wearing a behavioral treatment device by a user (note because it is a garment or harness, the first means can be considered as a restraining system that can be removed by at least one other user);
	providing second means, connected to said first means, for acquiring one or more body signals of said user (element 103 is embedded in the garment and include accelerometers to detect restlessnesss, galvanic skin response sensors to detect perspiration levels, pulse oximetry sensors for detection of breathing patterns; and flex resistors to detect muscle tension; paragraphs 28-34; These sensors are considered biosensors.); and
	providing third means, connected to said first means, for administering one or more adjustable stimuli when predetermined parameters of said body signals of said user are detected (element 104 is embedded in the garment with element 103 which makes it connected to the first means; paragraph 31 and 42 – ultrasonic therapy devices, micromotors for haptic feedback, speakers, and compression vests release/activate something to provide the physical stimuli that have predetermined parameters. Therapy device includes speakers, earphones, and headphones. These would be considered as sound pressure amplifiers waves.);
	whereby said first means, second means, and third means respond together dynamically to provide an acute and automatic remedy against said user undesirably altering substantial surroundings (see paragraphs 32-47 show the functionality of the device and the interaction of the first, second, and third means).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791